Citation Nr: 1718135	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-21 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 10 percent prior to June 14, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from May 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Providence, Rhode Island Regional Office (RO) of the Department of Veterans' Affairs (VA). 

This case was previously before the Board in September 2015, when the Board denied entitlement to service connection for a back disorder and entitlement to an initial evaluation for PTSD in excess of 10 percent prior to June 14, 2012, and in excess of 50 percent thereafter.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court), arguing that the evidence supported a 30 percent disability rating for the period prior to June 14, 2012.  In November 2016, the Court vacated the Board's September 2015 decision to the extent it denied entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 10 percent prior to June 14, 2012.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

Prior to June 14, 2012, the Veteran's PTSD was productive of more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.


CONCLUSION OF LAW

Prior to June 14, 2012, the criteria for a disability rating in excess of 10 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was awarded a 10 percent disability rating in a May 2009 statement of the case (SOC) effective from April 23, 2008.  In April 2013, the RO increased the rating assigned for PTSD from 10 percent to 30 percent effective June 14, 2012; however, the RO erred in assigning this percentage.  The Veteran is seeking an increase in his initial evaluation for PTSD based on his symptoms at the time. 

A. Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the Veteran appealed the initial rating assigned for his PTSD, the entire body of evidence is for equal consideration.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.

The Veteran's PTSD is currently evaluated as 10 percent prior to June 14, 2012 under DC 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 10 percent rating is warranted if occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411. 

A 30 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.  Id. 

A 50 percent disability rating is warranted if occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted if occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships).  Id.

A 100 percent rating is warranted if total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

B. Factual Background

In May 2008 correspondence, the Veteran's wife noted that the Veteran had various stress issues.  She stated that he was better able to deal with things in the beginning of their marriage, but that his symptoms were now worse.  She further stated that the Veteran was very emotional and stressed due to specific events and situations from Vietnam.  She stated that when he was out of work, the Veteran became obsessed with issues from the war and that he hardly slept.  She stated that "at a blink of an eye, he would be in tears."  She also reported that he was easily startled. 

In May 2008 correspondence, the Veteran noted that he had stress related issues since returning from Vietnam.  He said that he dealt with the stresses earlier in his life because he was busy with his family, but with more time on his hands, he was troubled by various situations.  He indicated that he had "anxious butterflies."  He reported that he was always walking on egg shells and that he became easily "spooked."  He reported that he was irritated easily. 

In September 2008, the Veteran underwent a VA PTSD examination.  During his examination, the Veteran reported that he experienced nightmares and was easily startled, easily emotional, depressed, anti-social, and that he had a tingling in his stomach and chest. 

Upon examination, the Veteran appeared well-dressed and groomed.  The Veteran denied any visual, auditory, or tactile hallucinations.  His concentration was unimpaired and his abstract thinking was intact.  The Veteran denied any obsessive thinking or impulsive behaviors.  He denied any suicidal or homicidal ideation.  He reported mood swings and anxiety.  The Veteran stated that he drank daily.  He reported feelings of inadequacy, worthlessness, and hopelessness.  He denied irritability, but stated that was tearful.  He had no symptoms of mania, or of a panic disorder.  He stated he worried a lot.  The Veteran's concentration was not impaired.

Socially, the Veteran reported being happily married and having good relationships with his family.  He estimated that he had 6-8 friends.  He also reported that he did not have issues with authority figures.  He stated that he enjoyed cooking, playing chess, and yard work.

Occupationally, the Veteran had been working 25-plus hours a week in sales.  The Veteran reported that he was out of work for about eight months because he was unable to find work.

The examiner noted that the Veteran was capable of managing his own funds.  The examiner stated that the Veteran's depression and anxiety were directly related to his traumatic experiences in Vietnam and that they were the result of the combined factors of his post-traumatic stress disorder and his current financial worries.  Further, the examiner noted that the Veteran used alcohol to self-medicate and that this was secondary to his PTSD.  The examiner concluded that the Veteran's PTSD symptoms had no negative impact on his ability to obtain and maintain physical or sedentary employment and caused minimal interference with his social functioning.

In a March 2009 VA note, the Veteran's readjustment counseling therapist from the VA Hyannis Vet Center stated that the Veteran had sleep disturbance, irritability, anhedonia, problems with concentration, anxiety, and hypervigilance.  The VA therapist noted that the Veteran's treatment goals were to help him better manage his symptoms of PTSD with treatment other than his use of alcohol to cope.  The therapist opined that the Veteran suffered moderate social and familial impairment as a result of his PTSD. 

An April 2009 VA treatment record reflects that the Veteran did not have suicidal thoughts, but that he had past thoughts of suicide as a relief from stress.  It was noted that he did not have suicidal attempts, assaultive ideation, impairment to care for himself, no history of sexual or physical abuse, no history of gambling.  It was also noted that he had symptoms of sadness, depression, anger, irritability, and was anxious.  The examiner stated that the Veteran was working full-time and opined that the Veteran appeared to have a happy and content relationship with his spouse and family.  

C. Analysis

The medical evidence during this period reflects that the Veteran had occupational or social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depression, anxiety, suspiciousness, panic attacks, chronic sleep impairment, or mild memory loss. 

As noted, the September 2008 examiner concluded that the Veteran's PTSD symptoms had no negative impact on his ability to obtain and maintain physical or sedentary employment and caused minimal interference with his social functioning.  However, the March 2009 VA note and April 2009 VA treatment record indicate symptoms of a rating greater than 10 percent.  Based on review of the evidence, the Board finds that the Veteran's service-connected PTSD warrants a rating of 30 percent prior to June 14, 2012.

The Board notes the lay statements submitted by the Veteran and his wife in support of this claim.  Those statements detail the types of problems that result from the Veteran's PTSD symptoms (anxiety, nightmares, irritability, etc.).  The severity of the symptoms described by the Veteran and his wife, when considered with the medical evidence of record, are consistent with (and do not exceed) the criteria for a 30 percent rating prior to June 14, 2012. 

The September 2008 VA examiner addressed the symptoms that the Veteran and his wife endorsed.  Specifically, the VA examiner considered the Veteran's symptoms of nightmares, being easily startled and emotional, depressed, anti-social, and experiencing tingling in his stomach and chest.  In addressing the level and severity of the Veteran's PTSD with his manifested symptoms, the VA examiner found that the Veteran's PTSD symptoms had no negative impact on his ability to obtain and maintain physical or sedentary employment, and that it caused minimal interference with his social functioning.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology. 

However, the Board also notes the March 2009 VA note from the Veteran's readjustment counseling submitted by the Veteran in support of this claim.  The Veteran's therapist opined that the Veteran had moderate social and familial impairment as a result of his PTSD. A finding of moderate social impairment is not sufficient to establish a higher rating.  Pursuant to 38 C.F.R § 4.126(b), when evaluating the level of disability from a mental disorder, the Board will consider, but shall not assign an evaluation based solely on the extent of social impairment.  38 C.F.R § 4.126(b) (2016).  However, the therapist also found that the Veteran displayed the following symptoms: sleep disturbance, irritability, anhedonia, problems with concentration, anxiety, and hypervigilance.  Those symptoms more closely mirror those that would be found at a 30 percent rating.


Lastly, the Board notes that while the April 2009 VA treatment record reflects that the Veteran did not have suicidal thoughts at the time of the assessment, the Veteran had previously had suicidal thoughts.  The Veteran linked the suicidal thoughts to his financial situation and not to his PTSD.  As the Veteran was not having suicidal thoughts at the time of his examination and his past suicidal thoughts were not related to his PTSD, a higher rating evaluation would not be warranted.  However, once again, the Veteran's symptoms were found to be similar to those that are found at a 30 percent rating.  The examiner found that the Veteran suffered from sadness, depression, anger, irritability, anxiety.  As such, the Board finds that the Veteran's PTSD is more closely indicative of a 30 percent rating, rather than a 10 percent rating.

Having carefully considered all the evidence of record in light of the applicable rating criteria, and after affording the Veteran the benefit of the doubt, the Board finds that the overall symptomatology and level of impairment most nearly approximated those indicative of a 30 percent rating for the period prior to June 14, 2012.  The Board will grant an award of a 30 percent rating for that period.  38 C.F.R. § 4.7.


ORDER

Entitlement to an initial evaluation for PTSD of 30 percent prior to June 14, 2012 is GRANTED.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


